In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 21-1385
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                v.

CHRISTOPHER L. ASBURY,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
                   Central District of Illinois.
            No. 19-cr-20061 — Colin S. Bruce, Judge.
                    ____________________

    ARGUED JANUARY 12, 2022 — DECIDED MARCH 3, 2022
                ____________________

   Before FLAUM, EASTERBROOK, and WOOD, Circuit Judges.
    WOOD, Circuit Judge. Christopher Asbury found himself
in federal court facing criminal charges for distribution of
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A)(viii). At his trial, the government introduced
evidence showing that he had distributed the equivalent of
82.2 grams of pure (“ice”) methamphetamine; the jury
credited that evidence and convicted him. Asbury does not
contest his conviction on appeal. He argues only that the
2                                                   No. 21-1385

district court erred in calculating his relevant conduct for
purposes of the U.S. Sentencing Guidelines, that this error
was prejudicial and not cured by the judge’s statement that
any possible error would not have aﬀected the sentence he
chose, and that his sentence in any event is substantively
unreasonable. The government has conceded the ﬁrst of
these points, but it urges us to uphold the sentence on
grounds of harmless error. The judge’s brief statement,
however, does not convince us that the guideline error was
immaterial. We therefore vacate the sentence and remand
this case for resentencing.
                               I
    The underlying details of Asbury’s crime are largely ir-
relevant to the appeal, and so we omit most of them here.
Suﬃce it to say that federal agents had their eyes on Asbury
in June 2019, and they used such common methods as a
conﬁdential source and recorded phone calls to nab him. In a
controlled buy conducted by the source, Asbury showed up
with approximately 83 grams of 99% pure methampheta-
mine. In September of the same year, a federal grand jury
returned an indictment charging Asbury with distributing at
least 50 grams of the drug. It also alleged that Asbury had a
prior conviction for a serious drug oﬀense. Upon his convic-
tion after a jury trial, he faced a statutory sentencing range of
15 years to life.
   The Presentence Investigation Report (PSR) that was
prepared for the sentencing proceeding began by noting that
the total quantity of pure methamphetamine involved in the
oﬀense was 82.2 grams (that is, 99% of 83.1). Using the drug
No. 21-1385                                                            3

conversion tables provided in U.S.S.G. § 2D1.1, cmt. 8(D)
(table 2), 1 the PSR calculated a converted drug weight of
1,644 kilograms. But that was nowhere near all. Asserting
that it was reﬂecting reports from others who had furnished
information, paragraph 15 of the PSR proposed holding
Asbury responsible for a much greater quantity:
        According to an interview conducted with a con-
    ﬁdential source of information, Asbury distributed
    approximately 16 ounces of methamphetamine ice in
    early 2018, approximately 210–250 ounces of meth-
    amphetamine ice from early 2018 through July 2018,
    approximately 30 ounces of methamphetamine ice in
    late July of 2018, then an additional 72 ounces
    through late 2018 and 2019, totaling 328 ounces
    (9,298.8 grams.)
Paragraph 16 added even more: “Additional interviews with
Timothy Shannon, Jon Jacobs, and Brandon Hall, show
Asbury distributed approximately 230 ounces (6,520.5
grams) from Summer 2017 through February 2019.”
    The PSR concluded that Asbury was responsible for
15,819.3 grams of a mixture containing methamphetamine,
in addition to the 82.2 grams of the pure drug underlying the

    1 From 1991 until 2018, section 2D1.1 of the Guidelines provided
“Drug Equivalency Tables,” which converted every drug into its mari-
huana equivalent. Amendment 808, which was effective November 1,
2018, “replace[d] marihuana as the conversion factor with the new term
‘converted drug weight’ and [changed] the title of the Drug Equivalency
Tables to the ‘Drug Conversion Tables.” See U.S.S.G. § 2D1.1, Back-
ground at 169 (2021 Manual). Because the district court in this case used
the converted weights, we do the same in the interest of consistency.
4                                                 No. 21-1385

oﬀense of conviction. The alleged additional conduct added
31,638.6 kilograms of converted weight to the 1,644
kilograms of converted weight for the ice, for a total of
33,282.6 kilograms of converted weight. Asbury ﬁled a
timely objection to those calculations; he insisted that he was
not responsible for this alleged relevant conduct. But no
additional information or support was forthcoming. The
author of the PSR replied only that “[t]hese amounts were
obtained from investigative reports prepared by law
enforcement that this [probation] oﬃce deemed credible.”
    Asbury reiterated his objections to paragraphs 15, 16, and
24 of the PSR at the sentencing hearing, but the judge was
not moved. That was so even though, when the judge
appropriately asked the Assistant U.S. Attorney whether the
prosecution intended to introduce any additional evidence,
he was told that it did not. Rather than nail down the factual
basis for the additional drug-quantity allegations, the court
proceeded immediately to the general question whether the
distribution of drugs other than those directly involved in
the oﬀense could be considered as relevant conduct.
Guideline 1B1.3 answers that question in the aﬃrmative, if
the relevant conduct is proved by a preponderance of the
evidence.
   After a brief comment on relevant conduct, the court said
that it was “adopt[ing] the probation oﬃcer’s position.” This
had the eﬀect of raising Asbury’s oﬀense level from 30 to 36.
U.S.S.G. §§ 2D1.1(c)(2), (5). The court then added two levels
for perjury, raising the oﬀense level to 38. Asbury had a
criminal history of VI, which, along with his oﬀense level,
gave him an advisory guideline range of 360 months to life.
Had the oﬀense level been 32 (i.e., the level without the
No. 21-1385                                                  5

relevant conduct, but with the perjury enhancement), his
range would have been 210 to 262 months. Because of
Asbury’s prior conviction for a serious felony, his statutory
minimum sentence was 15 years (180 months), and the
maximum was life.
    The court prefaced its discussion of the sentencing factors
set forth in 18 U.S.C. § 3553(a) with the following statements:
       Let me add one more thing. Let me make the
   record clear about this: Even if I erred in some way in
   the calculation of the applicable guidelines as far as
   the criminal history calculation goes, even if I was
   wrong, the defendant—and removed a number of
   points—the defendant would still be a criminal
   history category VI.
       Likewise, as far as the oﬀense level, I’m cognizant
   of the guidelines. And if I made an error in the guide-
   line calculation in terms of oﬀense level, that would
   not aﬀect my sentence.
       I’m basing my sentence on the Section 3553(a) fac-
   tors and the exercise of my discretion after placing a
   lot of thought into this sentencing hearing.
After a brief review of the section 3553(a) factors, the court
made the following intriguing comment:
       [T]here’s no doubt in my mind that any sentence I
   impose within the statutory range or the guideline
   range—but, more importantly, within the statutory
   range—would adequately deter Mr. Asbury from
   committing any further conduct. He’s 40 years old at
   this time. Even if I were to impose the statutory man-
   datory minimum [of 180 months], he would not be
6                                                 No. 21-1385

    out until he was in his early 50s. Likewise, I am to
    protect the public from further crimes of the defend-
    ant. The defendant will be out of commission for a
    lengthy period of time.
With that, the court imposed a sentence of 360 months, dou-
ble the statutory mandatory minimum. It did not explain
why, if a 180-month sentence would have suﬃced to deter
Asbury from further criminal behavior and to protect the
public, the other factors were so compelling that the greater
sentence was necessary.
                              II
    Although Asbury has raised a number of arguments on
appeal, the only one we need to reach is whether the district
court’s erroneous reliance on the unsupported and disputed
allegations in the PSR was harmless. The government has
“concede[d] that the drug-quantity ﬁnding cannot be
sustained.” We are not bound to accept such a concession,
but in this case we have no trouble doing so. See United
States v. Helding, 948 F.3d 864, 869–72 (7th Cir. 2020) (ﬁnding
error where “no step [was] taken to ﬁnd some modicum of
reliability of the CI information supplied to the probation
oﬃcer charged with preparing the PSR,” and concluding
that this error was not harmless); see also United States v.
Gibbs, No. 20-3304, __ F.4th __, 2022 WL 522601, at *3 (7th
Cir. Feb. 22, 2022) (“The government bears the burden of
proving by a preponderance of the evidence that uncharged
drug quantities are attributable to a defendant.”). We
therefore focus on the question whether the court’s sentence
can be salvaged notwithstanding the error.
No. 21-1385                                                    7

    Sentencing proceedings in federal district courts proceed
in two steps: ﬁrst, the judge must calculate the correct
advisory sentencing range under the Sentencing Guidelines;
and second, the judge must consider the factors set out in
section 3553(a). Both of these steps are important—indeed,
both are compelled by statute. The requirement of beginning
with the guidelines appears in 18 U.S.C. § 3553(a)(4)—a part
of the Sentencing Reform Act that was left undisturbed by
United States v. Booker, 543 U.S. 220 (2005). It says that “[t]he
court, in determining the particular sentence to be imposed,
shall consider … the kinds of sentence and the sentencing
range established for—(A) the applicable category of oﬀense
committed by the applicable category of defendant as set
forth in the guidelines—(i) issued by the Sentencing
Commission … .” (Emphasis added.) The requirement to
take a broader look at the appropriate sentence is found in
18 U.S.C. § 3553(a), which also uses mandatory language in
directing the court to take the listed factors into account.
    Under this system, the court must start with the guide-
lines, but it must then weigh the factors set out in section
3553(a). A district court is entitled to disagree with the sen-
tencing philosophy of the guidelines, see Kimbrough v. United
States, 552 U.S. 85 (2007), and so it may reject the advisory
range. When, and to the extent, it does so, however, it must
explain the ﬁnal sentence and indicate which of the permis-
sible sentencing considerations persuaded it to do so. That
explanation must address any “ground of recognized legal
merit” raised by the defense that is supported by a factual
basis in the record. See United States v. Castaldi, 743 F.3d 589,
595 (7th Cir. 2014).
8                                                    No. 21-1385

     The statute does not give the judge the option to bypass
the guidelines, and the Supreme Court has underscored this
fact. In Rosales-Mireles v. United States, 138 S. Ct. 1897 (2018),
it stated that “district courts must begin their analysis with
the Guidelines and remain cognizant of them throughout the
sentencing proceedings.” Id. at 1904, quoting Peugh v. United
States, 569 U.S. 530, 541 (2013), in turn quoting Gall v. United
States, 552 U.S. 38, 50 n.6 (2007). Once the judge has done so,
however, she has the discretion to explain how much weight
(if any) the contested guideline issue had for purposes of the
ﬁnal sentence. If, for example, there is a dispute about drug
quantity, the judge must resolve that dispute, but the judge
may also reach a ﬁnal sentence based on the defendant’s
criminal history, rather than the diﬀerence between the
guideline recommendation for diﬀerent quantities of drugs.
    Nor does the statute permit the judge to nullify the
guidelines by way of a simple assertion that any latent errors
in the guidelines calculation would make no diﬀerence to
the choice of sentence. In United States v. Abbas, 560 F.3d 660,
667 (7th Cir. 2009), we explained that when the sentencing
judge gives “a detailed explanation” of the basis for a
“parallel result”—a sentence diﬀerent from the guideline
recommendation—that explanation may render an error in
the guidelines calculation harmless. Abbas permits district
courts to, in a sense, inoculate their sentences against
reversal by giving us the information we need to determine,
on appeal, whether an error was harmless without resort to a
remand. Such inoculating statements have proliferated since
we approved them in Abbas, as this and several other recent
cases illustrate. See, e.g., United States v. Bravo, No. 20-1105,
__ F.4th __, 2022 WL 420543, at *5–6 (7th Cir. Feb. 11, 2022);
United States. v. Skaggs, 25 F.4th 494, 499–500 (7th Cir. 2022).
No. 21-1385                                                  9

    Having noticed the frequency with which sentencing
judges are relying on inoculating statements, we take this
occasion to reiterate what we ﬁrst said in Abbas and have
repeated since: “a conclusory comment tossed in for good
measure” is not enough to make a guidelines error harmless.
Abbas, 560 F.3d at 667; see also United States v. Loving, 22
F.4th 630, 636 (7th Cir. 2022) (“[W]e cannot infer, based on
the district court’s terse comments about the sentencing
factors under 18 U.S.C. § 3553(a) that the court believed a 71-
month prison sentence would be appropriate regardless of
the correct guideline range”). There are no “magic words” in
sentencing. If there were, the judge would have no incentive
to work through the guideline calculations: she could just
recite at the outset that she does not ﬁnd the guidelines
helpful and proceed to sentence based exclusively on her
own preferences.
    As Abbas suggested, a district court’s statement
purporting to inoculate its chosen sentence against errors
identiﬁed on appeal will be eﬀective only if two conditions
are satisﬁed. First, the inoculating statement must be
“detailed.” Abbas, 560 F.3d at 667. By that, we mean that the
judge must give speciﬁc (though not necessarily lengthy)
attention to the contested guideline issue in her explanation.
A generic disclaimer of all possible errors will not do.
Second, the inoculating statement must explain the “parallel
result.” Id. By that, we mean that it must be “tied to the
decisions the court made” and account for why the potential
error would not “aﬀect the ultimate outcome.” Bravo, 2022
WL 420543, at *5. When an inoculating statement fails to
satisfy either of these two criteria, we cannot say with
conﬁdence that the district court would have reached the
10                                                 No. 21-1385

same sentence despite the guidelines error. It follows that we
cannot say whether the error was harmless.
    To illustrate: a judge might explain that she would have
reached the same sentence whether the defendant had an
oﬀense level of 30 or an oﬀense level of 34, coupled with a
criminal history of V. But the judge would need to give a
reason for such a conclusion, explaining why the diﬀerence
between an advisory range of 151 to 188 months (level 30,
history V) and a range of 235 to 293 months (level 34, history
V) did not provide useful guidance for sentencing that par-
ticular defendant. Our recent opinion in Bravo, in which we
reversed and remanded for resentencing despite an inoculat-
ing statement, provides an example along these lines. See id.
at *5–6.
    Abbas itself provides an example of an eﬀective inoculat-
ing statement. The error in that case was the district court’s
reliance on guideline 2C1.1, which applies to crimes consti-
tuting “extortion under color of oﬃcial right,” in sentencing
a defendant who had impersonated an FBI agent. Abbas, 560
F.3d at 661. We said that “[t]he issue was clear—whether
Abbas was subject to extortion under color of oﬃcial right
liability; the judge ruled that he was, but then indicated that,
even if he was not, she would have exercised her discretion
to apply the same enhancement based on the [section]
3553(a) factors.” Id. at 667. Because the judge had already
addressed and accounted for the speciﬁc possible error, her
inoculating statement rendered that error harmless.
    Expanding the Abbas principle beyond its original
contours would be inconsistent with a long line of Supreme
Court decisions. The Court has said that the “[f]ailure to
calculate the correct Guidelines range constitutes procedural
No. 21-1385                                                  11

error[.]” Peugh, 569 U.S. at 537. In general, this type of error
is prejudicial. As the Court put it, “[w]hen a defendant is
sentenced under an incorrect Guidelines range—whether or
not the defendant’s ultimate sentence falls within the correct
range—the error itself can, and most often will, be suﬃcient to
show a reasonable probability of a diﬀerent outcome absent
the error.” Rosales-Mirales, 138 S. Ct. at 1907 (emphasis
added). Before ﬁnding such an error harmless, therefore, we
must be sure that it “did not aﬀect the district court’s
selection of the sentence imposed.” United States v. Jett, 982
F.3d 1072, 1078 (7th Cir. 2020).
                              III
    This record does not give us the necessary conﬁdence
that the conceded guideline error that occurred here was
harmless. At no point did the district court squarely address
the possibility that it might have erred in its drug-quantity
ﬁnding—indeed, if it had done so, it undoubtedly would
have noticed that there was no evidentiary support for the
allegations in paragraphs 15, 16, and 24 of the PSR. Nor did
the court explain why it would have given exactly the same
sentence even if the relevant conduct were excluded. Indeed,
in the passage we quoted earlier, the court seemed to admit
that a 360-month sentence was greater than necessary to
comply with the purposes set forth in section 3553(a)(2)—
actually twice as long, since the 15-year statutory minimum
is only 180 months. That is inconsistent with section 3553(a),
which states that “[t]he court shall impose a sentence
suﬃcient, but not greater than necessary, to comply with the
purposes set forth in paragraph (2) of this subsection.”
(Emphasis added.)
12                                                No. 21-1385

    We realize that the judge did say that “if I made an error
in the guideline calculation in terms of oﬀense level, that
would not aﬀect my sentence.” But that is not the sort of
speciﬁc explanation of a parallel result that Abbas calls for.
Possible problems on appeal might have included disputes
over relevant conduct, disputes over drug purity, disputes
over the perjury enhancement, and maybe others. The dis-
trict court’s generic disclaimer sheds no light on which, if
any, of those potential errors it had in mind. It is thus not
speciﬁc enough to permit a ﬁnding of harmless error.
    Nor did the court provide us with an adequate explana-
tion of the parallel result. We recognize that it emphasized
Asbury’s extensive criminal history when it announced its
sentence. (Asbury’s score was 34, more than 2.5 times the 13
points needed to fall within the highest category, VI.) But the
court oﬀered almost no explanation related to the severity of
the oﬀense of conviction. The judge just said: “This is a drug
distribution oﬀense. That means it’s a serious oﬀense. It is
not a petty oﬀense, by any means; it’s serious.” This ex-
plained nothing. We can assume that crimes with a statutory
minimum of 15 years are serious, rather than petty. But the
precise severity depends on the quantity of drugs that was
attributable to the scheme—the very point that the court
brushed by. We do not know if it would have made the same
assessment of severity if it thought it was dealing with only
5% as much methamphetamine as the PSR had found.
   Finally, the court had nothing to say about the need to
avoid unwarranted sentencing disparities. If it meant to in-
dicate that some upward deviation from the statutory mini-
mum of 15 years (180 months) was warranted to account for
Asbury’s recidivism (and this is just a guess), the court could
No. 21-1385                                                   13

have achieved that goal within the proper guideline range of
210 to 262 months. It is worth noting, in this connection, that
the sentence the court chose was one at the bottom of the
range that it adopted (360 months to life). This suggests that
the guideline calculation did aﬀect its sentencing decision.
                               IV
    As we noted earlier, the Supreme Court has said that an
error in calculating a defendant’s guideline range “can, and
most often will, be suﬃcient to show a reasonable
probability of a diﬀerent outcome absent the error.” Rosales-
Mireles, 138 S. Ct. at 1907. Asbury’s case is not one of the rare
ones that falls outside the general rule. The district court did
not assure itself that there was an adequate factual basis for
the drug quantity reported in the PSR, and its brief comment
to the eﬀect that the guidelines had not driven its sentence
was not enough to ﬁx this problem. In fact, the court’s later
remarks suggesting that even a 180-month sentence would
have suﬃced confused things further.
    We therefore VACATE the sentence and REMAND this case
for re-sentencing using an oﬀense level that does not rely on
the contested relevant conduct.